Ethridge, J.,
delivered the opinion of the court.
The state, on the relation of the attorney-general, brought suit against W. E. Welch, sheriff of Jones county, for one thousand six hundred dollars, retained by Welch as his commissions for collecting taxes under the theory that he was entitled to retain the commissions allowed by chapter 160, Laws of 1922, in each of the ju*321dieial districts of Ms county, Jones county being divided into two circMt and chancery court districts. It is contended that chapter 160, Laws of 1922, restores the fees and allowances to the officers named in the title and in section 1 of the act as such fees existed prior to the enactment of the salary law, chapter 102, Laws of 1916, and that under section 2206, Code of 1906 (Hemingway’s Code, section 1891), the board of supervisors had power to order and did order that the sheriff be allowed the fees in each district as though such district were a separate county. It is the contention of the appellant that section 1891, Hemingway’s Code, has no application to the commissions of tax collectors, because section 2, chapter 160, Laws of 1922, specifically fixed the amounts of compensation the sheriff should receive for collecting taxes, and that the section existing prior to the enactment of the salary law of 1916, section' 2196, Code of 1906 (section 1880, Hemingway’s Code), specifically provided for the counties having two judicial districts, and that therefore section 2206, Code of 1906 (section 1891, Hemingway’s Code), had no application whatever to tax collectors’ compensation for collecting taxes.
Section 2196, Code of 1906 (section 1880, Hemingway’s Code), reads as follows:
“Each tax collector shall be allowed, as compensation for his services, the following fees and commissions, to be paid by the state, or allowed in settlement with the auditor of public accounts, viz.:
“(a) Five per centum of the state taxes on the first sixteen thousand dollars exclusive o-f privilege and poll taxes, and one per centum on all sums in excess of sixteen thousand dollars collected and paid in; provided that in counties having two judicial districts the tax collector shall receive two per cent. on. all state tax collected over sixteen thousand dollars.
“ (b) Five per centum on all privilege taxes collected and properly accounted for by him in' any year.
*322“(c) Three per centum on all poll taxes collected and paid over by him to the county treasurer, or city or town treasurer, which shall be determined by the certificate of the county auditor, and of the treasurer who has received the same.
“And the following, to be paid by the county:
‘ ‘ (d) Five per centum on the first ten thousand dollars or less of county taxes, and in counties containing two judicial districts, five per centum in each district on said amount collected and paid over in any one year, including all taxes levied by the county, but excluding the two-dollar state poll taxes; and three per centum on all sums thereof over ten thousand dollars so collected and paid; but an allowance shall not be paid to a tax collector who is in default.”
This section was specifically amended by the act of 1922, supra, and by such amendment eliminated the provision with reference to counties having two judicial districts, and it must be assumed that the last enactment, being a specific one for compensation and purposely having changed the original act which it amended, was designed to express the legislative wish or purpose in fixing the compensation. As section 2206, Code of 1906 (Hemingway’s Code, section 1891), was never intended to apply to tax collectors’ compensation, it could not be rightfully assumed that, when the legislature amended the law so as to cut out the extra compensation therein provided for tax collectors in counties having two judicial districts, it intended to bring into play another statute which would allow extra compensation in a greater amount.
This being true it is unnecessary to decide whether section 2206, Code of 1906 (Hemingway’s Code, section 1891), was re-enacted by chapter 160, Laws of 1922. But, treating the section for the purpose only of this opinion as being in force, it has no relation to section 2, chapter 160, Laws of 1922. This being true the court below erred in not so holding, and, as the record, shows without dis*323pute that one thousand six hundred dollars is the correct amount the judgment should be recovered for on this record, the judgment of the court below will be reversed and judgment entered here for eight hundred dollars in favor of the state and for eight hundred dollars in favor of Jones county, in accordance with the bill of the complainant.

Reversed and judgment here.